 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 553 
In the House of Representatives, U. S., 
 
February 16, 2012 
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on armed services:Ms. Speier.

 Committee on the budget:Ms. Bonamici.

 Committee on natural resources:Mr. Tonko.

 Committee on Science, Space, and Technology:Ms. Bonamici.

 
 
Karen L. Haas,Clerk. 
